Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the supplemental amendment filed on 07/05/2022.
3.	Claim 8 and cancelled and claim 23 is newly added.  Claims 1-2, 4-6 and 9-23 are currently pending in this Office action.  This action is made Final.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	
	Regarding claim 22, this claim recites the phrase “assigns a rating…” in line 6.  It appears that this phrase in claim 22 has some relationships with the phrase “for rating the customer” in claim 1, line 23.  However, it is unclear and clarification is required.  
	Regarding claim 23, this claim recites the phrase “creating a rating” in line 1.  It appears that this phrase in claim 23 has some relationships with the phrase “create a rating” in claim 16, line 22.  However, it is unclear and clarification is required.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-2, 4-6, 9-12, and 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2013/0346032 (hereinafter Trabona) in view of U.S. 2011/0235923 (hereinafter Weisenburger) and further in view of U.S. 2015/0193872 (hereinafter Ivanoff).

Regarding claims 1, 16 and 19, Trabona discloses a computer-implemented method of rating customers for design projects comprising:
providing a main computer system comprising a database of design products ([0003];
“…  In particular, a homeowner, customer or builder may user a designer to create a kitchen layout setting forth a plan for location and placement of kitchen cabinets and appliances…”);
using a camera for capturing two or more digital images of a physical space and using the internet for electronically transmitting the two or more captured digital images to said main computer system, wherein a customer seeking to commence a renovation project for the physical space uses said camera for capturing the two or more digital images of the physical space; electronically transmitting the two or more digital images of the physical space to said main computer system, wherein the customer electronically transmits the two or more digital images of the physical space to said main computer ([0027, 0044, 0049 and 0053]; “…The present invention specifically contemplates alternative methods of photogrammetry and pixel analysis in order to transform various two-dimensional images of the space into specific dimensions…”; and “…The kiosk 1 presents the client/user with a screen of options including information about directed design at 110, receiving a digital camera at 120, kitchen design 130, browsing catalogues for kitchen design products at 141 and for a quick price quote on selected items at 140…”);
obtaining a selection from the customer regarding one or more design products in a database of design products to generate project data liked to the customer ([0058]; “…Client reviews the design plan and makes cabinet style selections and orders the selections from a provided vendor on-line catalogue, using a secure account algorithm…”);
using said main computer system for identifying any of the transmitted digital images that satisfy predetermined quality control criteria ; using photogrammetry software to processing the transmitted digital images that satisfy the predetermined quality control criteria to generate dimension data for the physical space ([0050 and 0052-0053]; “The dimensions of objects in the digital image can be determined directly by examining and converting corresponding pixel dimensions of the image by means of an appropriate scale factor.  A pixel dimension is the distance between two pixels, measured as the number of pixels represented by the straight line between to pixels, and is therefore related to the real dimension of the image according to the following relationship: Real Dimension=(Pixel Dimension) (Scale Factor).  The Scale Factor is defined by a set of intrinsic parameters, which may be unique to each image, and has units of length/pixel…”); 
utilizing the dimension data for the physical space, and the project data linked to the customer; and for the renovation project for the physical space (abstract; [0027]).
The reference does not explicitly disclose the feature of extracting geolocation information from the electronically transmitted digital images; and using the geolocation information that is extracted from the electronically transmitted digital images for generating demographic data about the customer including user data.  However, Weisenburger discloses that “…It is appreciated that the communicated image may include geolocation information, provided by the user (e.g., a street address, zip code, latitude/longitude, or the like) or geolocation information that has been manually or automatically associated with the image via contemporaneous input from GNSS receiver 140 during capture of the image”; “Serveral photogrammetry software suites are available commercially, e.g., PhotoModeler, iWitness, Topcon’s ImageMaster, RolleiMetric’s CDW and CDW Graphics and may,…” ([0043 and 0070]).  Weisenburger also discloses that “…In one embodiment, a user may also label general location information or other tags onto the image, such as an address (e.g., “935 Stewart Drive Sunnyvale, Calif.”), which may be of use in locating georeferenced information related to the image…” ([0099]).  In addition, Weisenburger discloses that “…Depending on the type of user (amateur or professional) and/or user specification, the location of captured data can be determined with varying levels of accuracy which may vary from an approximate street address in a city to two or three-dimensional coordinates of the location of capture that are triangulated from a plurality of GIS information or other geolocation information of reference features that system 100 geolocates within the image…” ([0114]) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Weisenburger in the system of Trabona in view of the desire to enhance the method for generating a design plan by utilizing the specific photogrammetry software scheme resulting in improving the efficiency of processing a design plan order by a user.
The references do not explicitly disclose the features of utilizing demographic data about the customer including a home value and an income level of the customer; and using the demographic data about the customer, for rating the customer on a likelihood that the customer will be able to successfully complete and pay.  However, Ivanoff discloses that “…The demographics/consumer data sources 116N may include demographic and/or consumer profiling data sources configured to provide information including, …household information (e.g., date of birth,…residence size, residence value and the like) economic information (e.g., income level, purchasing power, and the like…” ([0046 and 0091]).  Ivanoff further discloses that  “…to generate interactive reports pertaining to any suitable aspect and/or metric pertaining to the payment management system 102, including, but not limited to, performance of billing systems (e.g., time to pay, payment rate)…” ([0109 and 0237]) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Ivanoff in the modified system of Trabona in view of the desire to enhance the method for generating a design plan by utilizing detailed user information resulting in improving the efficiency of completing the project. 

Regarding claim 2, Trabona in view of Weisenburger and Ivanoff disclose the method further comprising using the dimension data for generating a three-dimensional data set rendering of the physical space (Trabona: [0042]) and (Weisenburger: [0036]).   Therefore, the limitations of claim 2 are rejected in the analysis of claim 1, and the claim is rejected on that basis.

Regarding claim 4, Trabona in view of Weisenburger and Ivanoff disclose the method wherein said camera is incorporated into an electronic device (Trabona: abstract and [0050]).

Regarding claim 5, Trabona in view of Weisenburger and Ivanoff disclose the method further comprising:
placing at least one object within the physical space; directing the camera toward the physical space; using the camera to capture a first digital image of the physical space, wherein said at least one object is visible within the first digital image; changing the angle at which the camera is directed toward the physical space and using the camera to capture a second digital image of the physical space, wherein said at least one object is visible within the second digital image, and wherein said at least one object is visible within the captured first and second digital images (Trabona: [0042, 0050 and 0056]).  

Regarding claim 6, Trabona in view of Weisenburger and Ivanoff disclose the method wherein said electronic device comprises a second camera that is offset from said first camera, and wherein said first and second cameras are configured to simultaneously capture two different digital images of the physical space (Trabona: [0053]) and (Weisenburger: [0034]). Therefore, the limitations of claim 6 are rejected in the analysis of claim 4, and the claim is rejected on that basis.

Regarding claims 9 and 17, Trabona in view of Weisenburger and Ivanoff disclose the method further comprising: using the rating assigned to the customer to determine if the customer is a qualified lead; if the customer is a qualified lead, sending two or more targets to the customer for use in capturing supplemental digital images of the physical space (Trabona: [0048-0049]) and (Ivanoff: [0237]).   Therefore, the limitations of claims 9 and 17 are rejected in the analysis of claims 1 or 16, and the claims are rejected on that basis.

Regarding claim 10, Trabona in view of Weisenburger and Ivanoff disclose the method further comprising: wherein the project data linked to the customer includes a price of cabinetry selected by the customer (Trabona: [0053]).  

Regarding claim 11, Trabona in view of Weisenburger and Ivanoff disclose the method further comprising using an internet protocol (IP) address associated with the customer for generating additional demographic data about the customer transmission protocol for generating additional demographic data about the customer (Trabona: [0030 and 0057-0059]) and (Ivanoff: [0091]).  Therefore, the limitations of claim 11 are rejected in the analysis of claim 1, and the claim is rejected on that basis.

Regarding claim 12, Trabona in view of Weisenburger and Ivanoff disclose the method wherein said main computer is configured to send and receive communications from electronic devices for electronically transmitting the two or more digital images (Trabona: [0027]).  Although the references do not explicitly disclose the feature of wherein said electronic devices are selected from the group consisting of smart devices, smart phones, tablets, electronic cameras, desktop computers, laptop computers, and internet-based devices capable of communicating via phone lines, the internet, wirelessly, and via a Cloud-based environment, the specific electronic devices utilized would have been an obvious design choice to one with ordinary skill in the art in view of meeting designer’s programming requirements and achieving the particular desired performance that does no more that yield predictable results.  

Regarding claim 14, Trabona in view of Weisenburger and Ivanoff disclose the method wherein the quality control criteria (Trabona: [0050 and 0052-0053]).  Although the references do not explicitly disclose that the recited claim limitation of quality control criteria are selected from the group consisting of the blurriness level of a digital image, the focus level of a digital image, the brightness level of a digital image, the darkness level of a digital image, the orientation of a digital image, the orientation of a camera that captured a digital image, a camera set-up, a camera zoom, a camera aperture opening, the F-stop of a camera, a digital fingerprint of a camera, and the aspect ratio of a camera, the specific criteria options utilized would have been an obvious design choice to one with ordinary skill in the art merely depending on the needs of the particular application and involving only routine skill in the art. 



Regarding claim 15, Trabona in view of Weisenburger and Ivanoff disclose the method further comprising:
rejecting any of the electronically transmitted digital images that do not satisfy one or more of the quality control criteria; generating a message to a customer that one or more of the electronically transmitted digital images has been rejected for not satisfying one or more of the quality control criteria (Trabona: [0053]) and (Weisenburger: [0176-0177]).  Therefore, the limitations of claim 15 are rejected in the analysis of claim 1, and the claim is rejected on that basis.

Regarding claims 18 and 20, Trabona in view of Weisenburger and Ivanoff disclose the method further comprising:
placing the targets in the physical space; capturing two or more supplemental digital images of the physical space, wherein the two or more targets are visible within the two or more supplemental digital images; transmitting the two or more supplemental digital images to said main computer; using said photogrammetry software for processing the transmitted two or more supplemental digital images to generate supplemental dimension data for the physical space; comparing the first dimension data for the physical space with the supplemental dimension data for the physical space (Trabona: [0050-0053]).

Regarding claims 21, Trabona in view of Weisenburger and Ivanoff discloses the method wherein if a budget for a design project selected by the customer exceeds the customer’s ability to pay for the selected design project as determined by the demographic data generated for the customer, said main computer assigns a lower rating to the customer (Trabona: [0027]) and (Ivanoff: [0148, 0232, 0237 and 0372]; utilizing the ability-to-pay metric and the propensity-to-pay (PTP) score).  Therefore, the limitations of claim 21 are rejected in the analysis of claim 1, and the claim is rejected on that basis.

Regarding claim 22, Trabona in view of Weisenburger and Ivanoff discloses the method wherein said main computer evaluates the demographic data, the dimension data, and the project data to automatically rate the customer to indicate whether the customer is a good candidate that is likely to buy and complete a selected design project, a bad candidate that is unlikely to complete or pay for the selected design project, or a neutral candidate that assigned a rating that is between the good candidate and the bad candidate (Trabona: [0027]) and (Ivanoff: [0081, 0147-0148, 0232, 0237 and 0372]; utilizing the ability-to-pay metric and the propensity-to-pay (PTP) score).  Therefore, the limitations of claim 21 are rejected in the analysis of claim 1, and the claim is rejected on that basis.  

Regarding claim 23, Trabona in view of Weisenburger and Ivanoff disclose the method wherein the step of creating a rating for the customer includes ranking the customer on a likelihood that the customer will be able to successfully complete and pay for the renovation project for the physical space (Trabona: [0027]) and (Ivanoff: [0044 and 0046-0047]).  Therefore, the limitations of claim 23 are rejected in the analysis of claim 16, and the claim is rejected on that basis.


9.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Trabona in view of Weisenburger and Ivanoff,and further in view of U.S. 2008/0262920 (hereinafter O’Neill).

Regarding claim 13, Trabona in view of Weisenburger and Ivanoff do not explicitly disclose the method further comprising: comparing the rating for the customer to ratings assigned to other customers to create a tiered rating hierarchy.  However, such feature is well known in the art as disclosed by O’Neill ([0048 and 0078-0079]; “…determining the net present value (NPV) of major marketing campaigns and initiatives; customer behavior profiling; customer lifecycle and demographic profiling; customer product preferences and repertoire; customer targeting and differentiation; best customer marketing and win-back; product category relationships and cross-selling; planning and merchandising; online shopping suggestions; and pricing policies” and “…reporting capabilities 425 can help vendors determine unique buying patterns of program participants.  By addition program specific demographic and lifestyle data of participants…”) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of O’Neill in the modified system of Trabona in view of the desire to enhance the 3D design process by utilizing the customer relations information resulting in improving the efficiency of producing the design project.

Response to Arguments
10.	Applicant's arguments filed on 07/05/2022 have been fully considered but they are deemed to be moot in view of new grounds of rejection presented in this Office action.


Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161